Citation Nr: 0505277	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  98-11 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran, who had 20 
years active duty service ending with his retirement in June 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appeal was initially denied by Board decision in March 2000.  
The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court), and the Court vacated the March 
2000 Board decision by Order dated in March 2001.  The Board 
undertook additional development of the evidence, and the 
case was then remanded to the RO in September 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In an August 2004 statement, the appellant indicated that 
pertinent records from John Hopkins Hospital are not in the 
claims folder.  Although the Board requested the veteran's 
records from John Hopkins in June 2003, a reply from John 
Hopkins regarding the records does not appear to have been 
received.  The Board also notes that a June 1998 letter from 
a private medical doctor, Dr. S.P.O., indicated that there 
was an enclosed pathology report from John Hopkins.  However, 
this report does not appear to be in the claims folder.  
Earlier in the appeal period for this case, the Board 
directed additional development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2).  However, this regulation has since 
been invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, the only recourse available to the Board at this 
time is to return the case to the RO to request the above-
cited medical records. 

The record includes a June 1998 letter from Seamus P. 
O'Reilly, M.S., Ph.D. who, at that time, was an Assistant 
Professor of Oncology at Johns Hopkins Hospital.  In this 
letter, Dr. O'Reilly indicated that the veteran had 
cholangiocarcinoma and in the majority of patient's the 
etiology is unclear.  The doctor indicated that the veteran's 
ERCP was negative and biliary cytology was negative.  He 
further stated that in the Far East, including Vietnam, the 
clonorchis sinensis (a liver fluke parasite) has been 
implicated to an infection with inflammation of the biliary 
tree and, subsequently, the development of malignancy.  Dr. 
O'Reilly stated that there is a latency associated with this 
so it can take decades before a tumor is apparent.  The 
doctor further opined that due to the veteran's service in 
Vietnam, it is possible that he may have had contracted the 
pararsite at that time.  He pointed to a November 1965 
service medical record that showed the veteran was treated 
for abdominal pain and diarrhea after apparently eating local 
food.  It appears that the underlying and determinative 
question in this case involves a matter of some medical 
complexity, and further development of the medical record is 
necessary to ensure an informed record for eventual appellate 
review.  

The Board also notes an August 18, 2004 letter to AMC in 
which the appellant requested copies of evidence included in 
the claims file.  It is not clear whether copies of evidence 
have been furnished to the appellant, and this matter should 
also be reviewed by the RO. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
action to request all of the 
veteran's medical records from John 
Hopkins Hospital, to include any 
pathology reports.

2.  The RO should then forward the 
claims file to an appropriate VA 
examiner to ascertain the 
relationship, if any, between the 
veteran's cholangetic carcinoma and 
his active duty service, to 
specifically include the November 
1965 incident where the veteran was 
treated for gastrointestinal 
symptoms after eating local food.  
The examiner should offer an opinion 
as to whether it is at least as 
likely as not that the veteran's 
cholangetic carcinoma was causally 
related to his active duty service.  
The examiner should also offer 
detailed reasons for agreeing or 
disagreeing with the June 1998 
opinion by Seamus P. O'Reilly, M.S., 
Ph.D.

3.  The RO should then take any 
necessary action to furnish the 
appellant with copies of any 
evidence (not already furnished) in 
compliance with her August 18, 2004, 
request.

4.  After completion of the above 
and any other development deemed 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  
Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished 
an appropriate supplemental 
statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


